During the law circuit of i 848, libels for divorce were presented, in several of the counties, for the cause of desertion by one of the parties for a term of time less than five years; on the supposition, that the stat. of 1847, c. 13, authorized a decree of divorce for such cause.
The first of that description, which came before the Court, was sent to the county of Cumberland for the purpose of obtaining an order of notice thereon, returnable in another county.
On a subsequent day the Court refused to give the order of notice, remarking, that the stat. of 1847, c. 13, did not repeal the existing law on the subject of divorce, but merely gave additional power in relation thereto. As the facts alleged in this libel do not bring the case within the third provision of Rev. Stat. c. 89, $ 2, and the statute of 1847, c. 13, only gives power to decree a divorce in cases not before “ provided for by law,” the Court could not decree a divorce, if the facts alleged were established at the hearing. The order of notice, therefore, could be productive only of useless expense.
In the other cases, the Court declined to grant a divorce for the cause alleged.